Citation Nr: 0904190	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  00-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for migraine headaches.  

2.	Entitlement to an increased evaluation for muscle-
contraction tension headaches, currently rated as 10 percent 
disabling.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had five periods of active duty for training, his 
last being from June 18, 1966 to July 3, 1966. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2002.  A transcript of that hearing 
is contained in the claims folder.  That Judge is no longer 
with the Board.  The veteran was afforded a further 
opportunity of another Board hearing, but, in correspondence 
received in June 2006, he declined.  

The case was remanded by the Board in October 2003 and July 
2006.  

The issues of an increased rating for muscle tension 
headaches and a total rating by reason of individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's migraine headache disorder is at least as 
likely as not related to or made worse by his service-
connected muscle-contraction tension headaches.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
migraine headaches are proximately due to or aggravated by 
service connected muscle-contraction tension headaches.  
38 U.S.C.A. § 101(24), 106, 1110, 1131; 38 C.F.R. § 3.310.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2004, June 2005, and August 
2006, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  All necessary notifications were contained in the August 
2006 VCAA notification.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).

The veteran is essentially claiming that service connection 
should be established for his migraine headache disorder as 
it is related to either his service connected cervical spine 
disability or to the muscle-contraction tension headaches for 
which service connection has been established.  The Board has 
reviewed the extensive evidence of record that includes 
numerous private and VA treatment records; the veteran's 
testimony at a hearing before a Member of the Board in 
October 2002; statements from the veteran's friends and 
family; medical literature regarding the possible etiologies 
of migraine headaches; and VA compensation examinations, 
including evaluations conducted in December 1999 and April 
2008.  After a complete review of the evidence, the Board 
finds that there is sufficient evidence to establish that 
service connected is warranted for migraine headaches.  

The record includes several opinions that support the 
assertion that the migraine headaches are related to the 
muscle tension headaches for which service connection has 
been established.  In this regard, it is noted that 
statements from the veteran's private physicians dated in 
April and November 1994 can be viewed as supporting the 
proposition of a relationship between the migraine headaches 
and the veteran's service connected disabilities.  A 
September 1998 statement from a private osteopath indicated 
that it is well established that tension type headaches can 
act as a trigger for migraine headaches.  Additionally, a 
September 1999 VA compensation examination includes an 
opinion that the veteran's headache disorders, muscle tension 
and migraine, aggravate each other.  In an attempt to clarify 
whether a relationship exists, the Board requested that a 
neurologic examination be undertaken to ascertain if there is 
a relationship.  That examination was conducted in April 2008 
at which time the examiner stated that the etiology of the 
migraine headaches is not known and could not be ascertained.  

Review of this evidence shows that there is support for the 
veteran's contention that his migraine headaches are related 
to his service connected muscle tension headaches.  There are 
no specific medical opinions that a relationship does not 
exist.  Under these circumstances, the Board finds that the 
evidence is at least in equipoise.  As such, giving the 
veteran the benefit of the doubt, service connection for 
migraine headaches as secondary to service-connected muscle 
tension headaches, is warranted.  


ORDER

Service connection for migraine headaches is granted.  


REMAND

The veteran is also claiming an increased rating for his 
muscle tension headaches and a total rating by reason of 
individual unemployability.  In view of the grant of service 
connection, these issues must be held in abeyance pending the 
evaluation that must be initially assigned by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and rate the veteran's service connected 
migraine headache disorder.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


